UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7496



RICHARD S. FETT,

                                             Plaintiff - Appellant,

          versus

BRUCE C. MORRIS, Chairman, Virginia Parole
Board; SANDRA COMBS; WINNIE DIXON; JOSEPH
LEWIS; LINDA R. PITMAN; E. MONTGOMERY TUCKER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-749-R)

Submitted:   December 19, 1996            Decided:   January 6, 1997

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Richard S. Fett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C. § 1915A(b)(1) & (2) (1994), amended by Prison Litigation
Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We have

reviewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Fett v. Morris, No. CA-96-749-R

(W.D. Va. Sept. 12, 1996). We deny Appellant's motion requesting

free copying of appeal papers. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2